ACCEPTED
                                                                               01-14-00499-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                           2/9/2015 7:57:09 PM
                                                                          CHRISTOPHER PRINE
                                                                                        CLERK

                           N0. 01-14-00499-CV

                                                               FILED IN
                       IN THE COURT OF APPEALS          1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                                                        2/9/2015 7:57:09 PM
                        FOR THE FIRST DISTRICT          CHRISTOPHER A. PRINE
                                                                Clerk
                         OF TEXAS AT HOUSTON


         IN THE INTEREST OF R.M.B. and G.R.B. Children



                         G.F.A.V., APPELLANT

                                     VS.

             DEPARTMENT OF FAMILY & PROTECTIVE
                    SERVICES, APPELLEE



                          ON APPEAL FROM
                    THE 313TH DISTRICT COURT OF
                       HARRIS COUNTY, TEXAS
                 TRIAL COURT CAUSE NO. 2013-02934J



                 CERTIFICATE THAT COPY OF
                MEMORANDUM OPINION HAS
               BEEN PROVIDED TO APPELLANT

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

     COMES NOW, DONALD M. CRANE, (“appellate counsel”),

appointed attorney ad litem on appeal for Appellant, G.F.A.V., and files



                             Page 1 of 6
this Certificate that Copy of Memorandum Opinion has been Provided

to Appellant, in accordance with the Texas Rules of Appellate

Procedure (“TRAP”), specifically, Tex. R. App. P. 6.5( c ), and in

support would show as follows:

     1.    that appellate counsel provided a copy of the Court’s
           Memorandum Opinion dated December 11, 2014,
           to G.F.A.V., Appellant;

     2.    that appellate counsel prepared and forwarded
           correspondence along with notice of granting of
           withdrawal of appellate counsel to G.F.A.V,
           informing Appellant that the Court found no reversible
           error and granted appellate counsel’s previously filed
           motion for withdrawal of counsel;

     3.    that appellate counsel also informed Appellant that in the
           undersigned’s opinion, further appellate action tended
           toward frivolousness within the meaning of Tex. R. App.
           P. 62, but that, individually, Appellant may pursue a
           petition for review in the Supreme Court of Texas;

     4.    that appellate counsel also informed G.F.A.V., that
           Appellant may consult private counsel as to the merits of
           pursuing a petition for review in the Supreme Court of
           Texas;

     5.    that appellate counsel also informed Appellant of the
           current extended filing deadline of Monday,
           February 9, 2015, should Appellant choose to pursue a
           petition for review in the Supreme Court of Texas, and also
           informed Appellant to consult Tex. R. App. P. 53 and

     6.    that a copy of the Court’s Memorandum Opinion and a
           copy of this certificate that copy of Memorandum Opinion
           has been Provided to Appellant (along with accompanying



                             Page 2 of 6
correspondence) was mailed February 5, 2015, by First
Class U.S. Mail as well as by Certified Mail, Return
Receipt Requested #7011 1150 0001 3843 9693 to
Appellant’s last known address:

Mr. G.F.A.V.
8721 Town Park Drive
Apt. 1249
Houston, Texas 77036.




                               Respectfully submitted,




                               /s/ Donald M. Crane
                               Donald M. Crane
                               810 South Mason Road, Suite
                               350
                               Katy, Texas 77450
                               Telephone (281) 392-6611
                               Facsimile (281) 392-5383
                               State Bar No. 05005900

                               donmcrane@gmail.com

                               ATTORNEY AD LITEM ON
                               APPEAL FOR
                               APPELLANT G.F.A.V.




                 Page 3 of 6
                 CERTIFICATE OF CONFERENCE

I hereby certify that on February 5, 2015, I e-mailed a copy of
Certificate that Copy of Memorandum Opinion has been Provided to
Appellant, to Ms. Sandra Hachem, Sr. Assistant Harris County
Attorney, who is not in opposition.




                               /s/ Donald M. Crane
                               Donald M. Crane




                          Page 4 of 6
                       CERTIFICATE OF SERVICE

I hereby certify that on February 5, 2015, that a true and correct copy of
the foregoing Certificate that Copy of Memorandum Opinion has been
Provided Appellant, was served in accordance with the TRAP to Ms.
Sandra Hachem, Sr. Assistant Harris County Attorney, counsel for
DFPS by electronically delivery through prodoc efiling and E-mail, on
John Stephen Liles, attorney ad litem, through hand-delivery, on
Juliane (Juli) Crow, through hand-delivery, on Oliver W. Sprott, Jr.,
through hand-delivery, and on Joseph Wade Prasifka, through hand-
delivery.


      Ms. Sandra D. Hachem,
      Senior Assistant County Attorney
      Attorney for Appellee,
      Department of Family and Protective Services
      2525 Murworth, Suite 300
      Houston, Texas 77054
      Sandra.Hachem@cao.hctx.net
      (713) 578-3995 fax


      Mr. John Stephen Liles,
      Attorney ad litem
      2429 Bissonnet, Suite 451
      Houston, Texas 77005-1451
      (713) 526-0667 fax


      Ms. Julian (Juli) Crow,
      Attorney ad litem for
      Respondent Mother, M.M.V.
      P.O. Box 10152
      Houston, Texas 77206
      (713) 422-2389 fax




                              Page 5 of 6
Mr. Oliver W. Sprott, Jr.
Attorney ad litem for
Respondent Father, G.F.A.V.
2323 Caroline Street
Houston, Texas 77004-1013
713-659-2812 fax


Mr. Joseph Wade Prasifka,
Attorney ad litem for
Respondent Father, S.J.B., aka S.J.B.P.,
Unknown Father
P.O. Box 658
Houston, Texas 77001-0658
(281) 392-5383 fax


Mr. G.F.A.V.                       Via Certified Mail, Return
8721 Town Park Drive               Receipt Requested:
Apartment 1249                #7011 1150 0001 3842 9693 and
Houston, Texas 77036               First Class U.S. Post




                              /s/ Donald M. Crane
                              Donald M. Crane




                        Page 6 of 6